Per Curiam.
The trial court granted intervening-defendant’s motion for summary judgment on the bases plaintiffs’ action was brought against the *341wrong defendant, neither plaintiff had standing to bring quo warranto, and venue was probably defective. In addition, the trial court held plaintiff Bowman had no standing to challenge boundary changes or school reorganization nor to attack the constitutionality of MOLA § 388.681 et seq. (Stat Ann 1968 Rev § 15.2299[1] et seq.). It also held plaintiff school district had no standing to attack the constitutionality of this statute. Plaintiffs appeal.
While the appeal was pending, this Court decided Penn School District No 7 v. Lewis Cass Intermediate School District Board of Education (1968), 14 Mich App 109. That decision is contrary to the position of the trial court with respect to the proper defendant and the standing of Bowman and controls decision here. The holding of the trial court that plaintiff school district had no standing was correct and is affirmed. Penn, supra,, held the statute involved constitutional.
We hold that venue was proper.
Reversed and remanded for trial as to plaintiff Bowman, except on the issue of constitutionality. No costs, a public question is involved.